DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application claims priority of provisional application 62776264 filed 12/06/2018.

Response to Arguments/Amendments
3.	Regarding the Applicant’s arguments (see pp. 10 - 12 of the Applicant’s Remarks dated 09/24/2021) related to the 35 U.S.C. §112(b) rejection (see section 3 of the Office Action dated 07/07/2021), the arguments put forth have been have been fully considered, and are persuasive. The rejection is withdrawn.

4.	Regarding the Applicant’s amendments related to the 35 U.S.C. §112(d) rejection (see section 4 of the Office Action dated 07/07/2021), the amendment removes the ground for rejection; the rejection is withdrawn.

5.	Regarding the prior art rejection, the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. See section 8 below for further details.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Juan Mijares (Reg. No. 79785) on 10/11/2021.
Claims 29 - 30 have been amended as follows (changes indicated):
29. (Original) The second wireless apparatus of claim 27, wherein the instructions are further executable by the processor to cause the second wireless apparatus to: select the beam sweep order based at least in part on the one or more clusters associated with the wireless channel.  
30. (Original) The second wireless apparatus of claim 27, wherein the instructions are further executable by the processor to cause the second wireless apparatus to: assign a unique receive beam weighting factor to each of two or more receive radio frequency chains of the second .

REASONS FOR ALLOWANCE
7.	Claims 1, 3 – 5, 7 – 10, 12 – 13, 15 – 18, 20 – 22, 24 – 27, and 29 - 30 are allowed.
Reasons For Allowance Over Prior Art
8.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of beam sweeping in a beamforming environment. The independent claims require a first beam sweep over wider beams, and a second, targeted beam sweep of narrower beams in which the beams are swept in a defined order. Both beam sweeps involve measuring the set of beams and feeding back those measurements. A beam is then selected based on the measurements. This is known in the art; particularly Takano (US 20190349063 A1) in view of 3GPP (3GPP TSG RAN1 86b R1-1610145), as previously cited. However, the Applicant has amended the claim to add a) the idea of identifying a set of clusters based on the first beam sweep measurements, and b) setting the beam sweep order for the second beam sweep based on the cluster identification. The Applicant has stated that the term “cluster” is definite, and in support of this cited some examples from the original disclosure (see pp. 10 - 12 of the Applicant’s Remarks dated 09/24/2021). The Examiner accepts the Applicant’s arguments that the cited examples bound claims 1, 3 – 5, 7 – 10, 12 – 13, 15 – 18, 20 – 22, 24 – 27, and 29 – 30 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.S./Examiner, Art Unit 2464                                                                                                                                                                                                        
/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464